Citation Nr: 1645338	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  15-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to special monthly compensation based upon the need for aid and attendance or housebound status.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served had Recognized Guerilla Service in the Commonwealth Army of the Philippines from February 1945 to July 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current diagnosis of a stomach disability.

2.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for special monthly compensation have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service personnel records, some service treatment records, and identified private treatment records have been obtained.  Despite attempts to obtain the Veteran's complete service treatment records, the RO was unable to locate them.  Toward that end, the RO issued a formal finding of unavailability for the majority of the Veteran's service treatment records in October 2013.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, the Board observes that the Veteran identified treatment for a stomach illness from Dr. Licad.  In May 2013, the RO sent a letter to Dr. Licad requesting that the physician produce a copy of the Veteran's treatment records.  The May 2013 letter was returned to the RO as undeliverable.  In July 2013, the RO notified the Veteran of this fact and requested that the Veteran provide Dr. Licad's mailing address or submit the treatment records himself.  In a July 2013 response, the Veteran stated that he no longer had any communication from Dr. Licad and was unable to secure his treatment records from him.  Accordingly, the private treatment records from Dr. Licad are unavailable.  

The Board also notes that the record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was not provided with a VA examination with respect to his claim.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  A VA examination was not warranted in this case, as there is no medical evidence showing a diagnosis of a stomach disability and no lay evidence suggesting symptoms of a stomach disability.  Accordingly, a VA examination was not required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Stomach Disability

The Veteran contends that service connection for a stomach disability is warranted.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After a thorough review of the evidence of record, the Board concludes that service connection for a stomach disability is not warranted.  There is no medical evidence suggesting that the Veteran has a stomach disability now, or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Review of the evidence of record does not show any diagnoses of or treatment for a stomach disability during or proximate to the appeal period.  None of the private treatment records in the claims file document complaints of or treatment for a stomach disability.  Further, the Veteran has not provided any lay statements indicating any symptoms of a stomach disability.  Although the Veteran reported treatment for a stomach illness from Dr. Licad, as explained above, VA was unable to obtain those records and the Veteran did not submit them.

As the evidence does not show a diagnosis of a stomach disability, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a stomach disability at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Special Monthly Compensation

The Veteran is seeking special monthly compensation based on the need for aid and attendance and/or housebound status.  SMC based on aid and attendance is payable to a Veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Additionally, SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

At the present time, the Veteran is not service-connected for any disability, and is therefore, not eligible for consideration of SMC.  Therefore, entitlement to SMC must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).

III.  TDIU

The Veteran contends that he is entitled to a total disability rating for compensation based upon individual unemployability.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran currently has no service-connected disabilities; therefore, he does not meet the criteria for TDIU.  As the law is dispositive, the claim must be denied.  See 38 C.F.R. § 4.16(a); Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for a stomach disability is denied.

Entitlement to SMC based on the need for aid and attendance or housebound status is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


